DETAILED ACTION
Response to Amendments
The amendment filed on 12/16/2021 has been entered.  
Claims 21-23 and 29-31 remain pending in the application. 

Information Disclosure Statement
Regarding the IDS submitted on 12/16/2021, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a translatable drive bar operably coupled to the second rotatable driver and the second component, wherein the translatable drive bar extends through the pivotable section" of claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a drive bar comprising a flexible portion that pushes the translatable firing member distally in response to a second segment of the drive motion, wherein the drive bar extends through the pivotable section" of claim 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. No new matter should be added.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 2008/0308603 of Shelton, IV et al. (henceforth Shelton) in view of USPGP# 20070043338 of Moll et al. (henceforth Moll).
Regarding claim 21, Shelton teaches a surgical instrument (Shelton: 1).
Shelton is silent on said surgical instrument is for use with a robotic system including a drive assembly operatively coupled to a control unit of the robotic system that is operable by inputs from an operator and is configured to provide a first rotary output motion to a first rotatable driver and a second rotary output motion to a second rotatable driver. 
However, Moll teaches a robotic system (Moll: fig. 2) which can be mounted with different surgical instruments (Moll: para 0325, 0387) including a similar stapling surgical instrument (Moll: 804, fig. 192e) wherein said surgical instrument comprises a drive assembly (Moll: the multiple pulleys 136) operatively coupled to a control unit (Moll: 2) of the robotic system that is operable by inputs from an operator (Moll: fig. 2-2.2, “operator”), said drive assembly comprising: a first rotatable driver (Moll: one of the pulleys 136, for example fig. 6 and fig. 48 shows four pulleys 136) configured to deliver a first rotary output motion (Moll: para 0162, 0165, 0200); a second rotatable driver (Moll: a second one of the pulleys 136) configured to deliver a second rotary output motion (Moll: para 0162, 0165, 0200). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Shelton with addition of a drive assembly as taught by Moll in order to allow the surgical instrument to be mounted to a robotic system which in turn allows the surgical instrument to be used remotely thus making the surgical instrument more versatile. 

The combination of Shelton and Moll further teaches wherein the surgical instrument comprises: 
a shaft (Shelton: 20), comprising: 
a longitudinal axis (Shelton: central axis of 20); and 
a pivotable section (Shelton: 1512, fig. 41, see also incorporated reference 20050006432 which has figs. 5-7 and pivot section 233); 
an end effector (Shelton: 100) pivotable relative to the longitudinal axis about the pivotable section (Shelton: see incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton), wherein the end effector comprises: 
a first component (Shelton: 150) selectively moveable relative to at least one component (Shelton: 120) of the end effector in response to the first rotary output motion applied to the first rotatable driver (the combination of Shelton and Moll: the first rotatable driver of Moll drives all mechanisms of end effector therefore, when combined with Shelton will also provide control motions to the various components of the end effector); and 
a second component (Shelton: 110, 110”, fig. 53) selectively moveable relative to at least one other component (Shelton: 120) of the end effector in response to the second rotary output motion applied to the second rotatable driver (the combination of Shelton and Moll: the first rotatable driver of Moll drives all mechanisms of end effector therefore, when combined with Shelton will also provide control motions to the various components of the end effector); 
a rotatable drive member (Shelton: cables 1300, 1302, 1310, 1320, 1330, please note the cables rotate around various pulleys such as 1370 in fig. 15a or 1340, 1360 in fig. 16-16a) operably coupled to the first rotatable driver (the combination of Shelton and Moll: the first rotatable driver of Moll drives all mechanisms of end effector therefore, when combined with Shelton will also provide control motions to the various components of the end effector) and the first component (Shelton: para 0156 and fig. 15-16a), wherein the rotatable drive member extends through the pivotable section (Shelton: para 0178); and 
a translatable drive bar (Shelton: 2710, 2770, para 0145, please note “bar” as defined by Merriam-Webster dictionary is “a usually rigid piece (as of wood or metal) longer than it is wide that is used as a handle or support” and since the tube 2770 and 2710 are rigid pieces, the claims as recited are anticipated. https://www.merriam-webster.com/dictionary/bar accessed 5/7/2022) operably coupled to the second rotatable driver (the combination of Shelton and Moll: the second rotatable driver of Moll drives all mechanisms of end effector therefore, when combined with Shelton will also provide control motions to the various components of the end effector) and the second component (Shelton: fig. 15A and 16A), wherein the translatable drive bar extends through the pivotable section (Shelton: para 0178).

Regarding claim 22, as shown in claim 21, the combination of Shelton and Moll teaches said surgical instrument further comprising: a staple cartridge (Shelton: 200) including a cartridge body (Shelton: body of 200) and staples (Shelton: inherent) removably stored in the cartridge body; and a sled (Shelton: 155, 160) translatable along a linear firing path (Shelton: the path created by slot 282, see para 0145) to eject the staples from the staple cartridge (Shelton: para 0147), wherein the sled is translated distally by the rotatable drive member (the combination of Shelton and Moll: in Shelton the cables 1300, 1302, 1310, 1320, 1330 drive the firing member and when combined with Moll, first rotatable drive member is adapted to distally translate the firing member of Shelton).
Regarding claim 23, as shown in claim 21, the combination of Shelton and Moll teaches wherein the end effector is configurable in an open configuration (Shelton: para 0209-0211) and a closed configuration (Shelton: para 0209-0211), and wherein the second component places the end effector in the closed configuration when the second component is translated by the translatable drive member (Shelton: para 0209-0211).

Claims 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton in view of Moll and in further view of USPGP# 20070158385 of Hueil et al. (henceforth Hueil).
Regarding claim 29, Shelton teaches a surgical instrument (Shelton: 1) 
Shelton is silent on said surgical instrument is for use with a robotic system, and the surgical instrument comprising: a mounting portion coupleable to the robotic system, the mounting portion comprising: a housing; a first rotatable drive that transmits a first rotary output motion from the robotic system; a second rotatable drive that transmits a second rotary output motion from the robotic system; and a third rotatable drive that transmits a third rotary output motion from the robotic system.
However, Moll teaches a robotic system (Moll: fig. 2) which can be mounted with different surgical instruments (Moll: para 0325, 0387) including a similar stapling surgical instrument (Moll: 804, fig. 192e) wherein said surgical instrument comprises a mounting portion (Moll: 48) coupleable to the robotic system, the mounting portion comprising: a housing (Moll: the external structure of 48); a first rotatable drive (Moll: one of the pulleys 136, for example fig. 6 and fig. 48 shows four pulleys 136) that transmits a first rotary output motion (Moll: para 0162, 0165, 0200) from the robotic system; a second rotatable drive (Moll: a second one of the pulleys 136) that transmits a second rotary output motion (Moll: para 0162, 0165, 0200) from the robotic system; and a third rotatable drive (Moll: a third one of the pulleys 136) that transmits a third rotary output motion (Moll: para 0162, 0165, 0200) from the robotic system. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Shelton with addition of a drive assembly as taught by Moll in order to allow the surgical instrument to be mounted to a robotic system which in turn allows the surgical instrument to be used remotely thus making the surgical instrument more versatile. 
The combination of Shelton and Moll teaches the surgical instrument further comprising
a shaft (Shelton: 20) comprising a longitudinal axis (Shelton: central axis of 20), wherein the shaft is rotatable about the longitudinal axis (Shelton: para 0141); 
a pivotable section (Shelton: 1512, fig. 41, see also incorporated reference 20050006432 which has figs. 5-7 and pivot section 233); 
an end effector (Shelton: 100) pivotable relative to the longitudinal axis about the pivotable section (Shelton: see incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton), wherein the end effector comprises: 
a first jaw (Shelton: 120); 
a second jaw (Shelton: 110) rotatable relative to the first jaw (Shelton: open and closing motion of second jaw 110); 
a replaceable staple cartridge (Shelton: 200) comprising staples (Shelton: inherent) removably stored therein; 
a translatable firing member (Shelton: 150, 1312’, 1322’), comprising: 
a first lateral flange (Shelton: 152); 
a second lateral flange (Shelton: 159) that engages the second jaw in response to a first segment of a drive motion to hold the second jaw relative to the first jaw (Shelton: para 0145); and 
a third lateral flange (Shelton: 1312’, 1322’) intermediate the first lateral flange and the second lateral flange (Shelton: see fig. 15a and 16a); 
at least one gear-driven portion (Shelton: 1330, fig. 17) that is in operable communication with the end effector; 
a drive bar (Shelton: 1390) that pushes the translatable firing member distally in response to a second segment of the drive motion (Shelton: para 0145); and 
a translatable articulation member (Shelton: 366, 368, 370, 372 of incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton. See also para 0149 of 20050006432) extending through the pivotable section (Shelton: 366, 368, 370, 372 of incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton. See also para 0149 of 20050006432) that pivots the end effector about the pivotable section in response to the third rotary output motion (Moll: control element 192 that is connected to first drive member 136).
The combination of Shelton and Moll is silent on said drive bar comprising a flexible portion.
However, Hueil teaches a surgical instrument for stapling (Hueil: 100) comprising a shaft (Hueil: 104), a pivotable section (Hueil: 110) and an end effector (Hueil: 102) connected to the shaft through the pivotable section; a first jaw (Hueil: 118); a second jaw (Hueil: 120) rotatable relative to the first jaw (Hueil: open and closing motion of second jaw 120); a translatable firing member (Hueil: 172, 178) comprising a first flange (Hueil: 186, para 0071) configured to engage the first jaw and a second flange (Hueil: 180, para 0071) configured to engage the second jaw during an initial portion of the second translation motion (Hueil: para 0071), wherein the translatable firing member holds the second jaw relative to the first jaw during a tissue cutting portion of the second translation motion (Hueil: para 0071); and wherein the translatable firing member includes a flexible portion (Hueil: 172) that extends through the pivotable section (Hueil: see fig. 15).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the translatable firing member of Shelton with a flexible translatable firing member that can pass through an articulation joint as taught by Hueil in order to allow the translatable firing member to reliably transferring firing forces to the wedge assembly/staples while also lowering the force required to articulate the end effector (Hueil: para 0068).
Regarding claim 30, as shown in claim 29, the combination of Shelton, Moll and Hueil teaches wherein the first jaw comprises a channel (Shelton: 125) including a bottom wall (Shelton: see annotated and zoomed fig. 2), a first lateral sidewall (Shelton: see annotated and zoomed fig. 2) extending from the bottom wall, and a second lateral sidewall (Shelton: see annotated and zoomed fig. 2) extending from the bottom wall, wherein the replaceable staple cartridge is seated in the channel between the first lateral sidewall and the second lateral sidewall (Shelton: see annotated and zoomed fig. 2), wherein the first lateral sidewall comprises a top edge (Shelton: see annotated and zoomed fig. 2), a distal edge (Shelton: see annotated and zoomed fig. 2), and an angled edge (Shelton: see annotated and zoomed fig. 2) extending between the top edge and the distal edge, wherein the staple cartridge comprises a cartridge body (Shelton: see annotated and zoomed fig. 2) including a lateral recess (Shelton: see annotated and zoomed fig. 2) aligned with the first lateral sidewall, and wherein the lateral recess comprises an angled distal end that is aligned with the distal edge (Shelton: see annotated and zoomed fig. 2).
Regarding claim 31, as shown in claim 29, the combination of Shelton, Moll and Hueil teaches wherein the housing comprises a slot (Moll: slot that houses 90 in fig. 48) defined therein, wherein the slot comprises a closed end (Moll: top end (closed off by 170) in fig. 48) having an arcuate configuration (Moll: see fig. 47-49) and an open end (Moll: bottom end in fig. 48) positioned opposite the closed end, and wherein the shaft extends through the slot (Moll: see elongate shaft 90 which is equivalent to shaft 20 of Shelton).

    PNG
    media_image1.png
    563
    1024
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments filed on 12/16/2021 have been fully considered:
All drawing objections have been overcome. However, new objections are made in light of the amendments.
Applicant’s arguments regarding claims 21, have been fully considered but are not persuasive. 
Regarding claim 21, Applicant contends that Shelton is silent on a translatable drive bar.  However, a bar, as defined by Merriam-Webster dictionary, is “a usually rigid piece (as of wood or metal) longer than it is wide that is used as a handle or support”; since the tube 2770 and 2710 are rigid pieces, the claims as recited are anticipated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731